GOODE, J.
(after stating the facts). — The court gave all the instructions requested by both parties and plaintiff complains of those given at the instance of the ■defendant. The contract declared on was express in •all its terms, except the amount of compensation which •the plaintiff was to receive. His testimony is in accord with the petition in this regard. He alleged in his petition and testified in person that he was employed by the defendant to look after her interests and that she promised to pay him for his services at the end of ten years when the title to the land formerly belonging to her husband, which he had acquired for her, ■should have become vested in her by adverse possession. That the plaintiff should be defendant’s attorney, that she would pay him for the services rendered ■and when she would pay him, were settled by agreement. The only item of the contract that was not thus settled was, as stated, the amount of his compensation, •and by law that would be the reasonable value of his services. The instructions requested by both sides -adopted the theory that the plaintiff might recover, not ■only if the jury found there was an express contract between him and the defendant that he was to act as attorney for her and she was to pay him, but if they found the plaintiff performed services for the defend•ant, which were necessary and valuable in protecting, caring for and preserving her property rights, and the •defendant received and enjoyed the benefits of such ■services; that in the latter event the law presumed an intention on the part of the defendant to pay and the plaintiff to charge the reasonable value of his ser*478vices. Thus the court allowed the plaintiff to recover either on the contract declared on and testified to by him, or on one implied from his rendering beneficial services to the defendant which she accepted. This was treating the plaintiff generously and perhaps enlarging his right. [Hayes v. Bunch, 91 Mo. App. 467.] The court directed a finding for the defendant on the first three items of the petition for services during the years 1886, 1887 and 1888.
It is conceded that the defendant, as a married woman, was not competent to contract for legal services or anything else prior to the act of 1889 which endowed married women with the right to contract. The plaintiff contends that subsequent to 1889 Mrs. Wells accepted and used the benefits of the services rendered by Mr. Dempsey previous to that year and thereby made herself liable for their value. Dempsey testified that the contract between him and Mrs. Wells, in which he agreed to wait ten years for his compensation, was made in 1890, and there is not a word of evidence to show it was intended to cover services previously performed. It is true, as argued by counsel, that Mrs. Wells kept the land she had obtained from her husband’s estate, and that plaintiff’s services prior to 1889 went toward obtaining the title to those lands for her. But she can not be held to have ratified a contract previously invalid, by retaining the land. She was not bound to relinquish her title to avoid ratifying the contract. Nothing in the nature of a ratification occurred after her disability was removed.'
The court advised the jury that if they found from the evidence that the plaintiff was employed for each item of the several set out in the petition, by an independent contract, then all items due five years' or more before the filing of the petition were barred by the statute of limitations. The complaint regarding this charge is that the plaintiff furnished the only evidence of the contract between him and the defendant and his state*479ment is that no service was to he paid for until ten years had elapsed after defendant acquired title to the land of her husband; that is, until about 1900; that,, therefore, there was no basis in the evidence for an instruction to the jury that separate and independent contracts were made for the different items so that the statute of limitations could run against any item prior to 1900. Plaintiff testified .that he was to wait ten years for his remuneration, but testified, too, that there was a separate contract of employment for every item of service. In dealing with this exception we must keep in mind that the jury might have believed plaintiff’s statement regarding the distinct contracts for his. services and have disbelieved his statement that nothing was to be paid him for ten years. If the former statement was true and the latter was not, it is manifest the statute of limitations ran against the different items from the time the respective services were rendered. There was no postponement of the operation of the statute unless it was agreed the plaintiff should receive nothing until ten years had elapsed; that is, that no cause of action in his favor should accrue until then. Therefore, the decision of this point hinges on whether the plaintiff testified there was a separate contract for each item. ■ We find he swore to separate employments for the services represented by seven of the enumerated items. He so testified in connection with his explanation of the particular services. But in addition we find this general statement in regard to his employment by Mrs. Wells when she needed his help r
“As matters came up Mrs. Wells spoke to me at the time. I had conferences with her with reference to those particular matters, and they stood over just like the balance. I never attended to any of these matters before Mrs. Wells told me to. When a matter came up she would generally write me, as she did in that matter there. If there was some difficulty going on and I would have a consultation, usually Mr. Edwards *480would call me down there and we would have a conference about it. Nothing was said about the amount I would charge. It had to abide the result as to whether I saved the land. As each matter came up I understood it to be a separate and distinct contract when I performed a service. All of the charges stood over like the balance.”
There was ample justification for the instructions of the court in regard to the statute of limitations.
The jury were instructed that if they believed the plaintiff rendered the services in controversy as attorney for James R. Wells, and under, a contract with him and not for the defendant, the verdict should be in defendant’s favor. The error assigned in relation to that charge is that it ignores the possibility that if James R. Wells contracted with the plaintiff to do legal work for the protection of the defendant’s interests, he might have been acting as agent for his wife, who was the party benefited. Suffice to say on this point, that there is no evidence to prove Wells employed plaintiff as the agent of Mrs. Wells, and the case was not tried on that theory. Plaintiff’s own testimony was that each and every contract was made directly with the defendant. The instructions as to the jury’s duty if they found the plaintiff worked for Mr. Wells, instead of the defendant, were founded on the evidence of the defendant. She testified unequivocally that whatever plaintiff did was as attorney for her husband and not for her. However beneficial to the defendant the plaintiff’s services may have proved, no one will deny that if he acted under a contract with Mr. Wells and looked to him for payment, he holds no just claim against the defendant.
Exceptions were saved to certain rulings on the evidence, of which we regard none as serious except the admission of a statement of account between the defendant’s husband and the plaintiff. That statement is as follows:
*481“EXHIBIT THREE.
“November 4th, 1887.
“Statement of account with James R. Wells.
“For the purpose of saving certain interests to said Wells I have not credited notes of his for amounts received.
“The "Watts notes are entitled to a credit on Jan. 1,1887, of........$1,500.00
“Due said Wells on rent to Nov. 10, 1886, about................... 90.00
“Due on miscellaneous account..... 104.00
“Due on money going to Dr. Pharr.. 136.00
“Since above..................... 191.00
“All other credits appear on his notes ........................ 145.00
“I. O. Dempsey.”
When offered that document was objected to by plaintiff’s attorney on the ground that it was in no way connected with the matters involved in the present suit and did not purport to be. Defendant’s counsel insisted the exhibit was competent as tending to show plaintiff’s attempt to charge Mrs. Wells for the ser- ■ vices in suit was an afterthought and that the services were really rendered for the benefit of James R. Wells. The court admitted the exhibit and an exception was saved to the ruling. It will be observed that the date of the instrument is November 4, 1887, long before the dates of most of the items in controversy and prior to the making of the alleged contract between the plaintiff and the defendant. The instrument is obscure on its face and was not explained by extrinsic evidence. It contains nothing to show that it refers to the matters in suit or that the notes mentioned in it were received by the plaintiff as compensation for any employment for which he now seeks to recover. The plaintiff testi*482fied to doing much legal work for Mr. Wells and the statement may have related to those transactions. It was irrelevant to the issues to he tried, had no tendency to prove the fact sought to he proved hy it, and if the jury took it into consideration as tending to prove that fact, its influence was prejudicial. It could have been handled in arguing the case so as to he very injurious.
The judgment is reversed and the cause remanded.
All concur.